NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RUDY ELENILSON GUEVARA-                         No.    19-71570
BERMUDEZ,
                                                Agency No. A208-539-237
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Rudy Elenilson Guevara-Bermudez, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ order dismissing

his appeal from an immigration judge’s decision denying his application for

asylum, withholding of removal, and relief under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”), and concluding that Guevara-Bermudez filed a frivolous asylum

application. We have jurisdiction under 8 U.S.C. § 1252. We review factual

findings for substantial evidence, applying the standards governing adverse

credibility determinations created by the REAL ID Act. Shrestha v. Holder, 590

F.3d 1034, 1039-40 (9th Cir. 2010). The determination that an applicant

knowingly made a frivolous application for asylum is reviewed de novo for

compliance with the procedural framework set forth by the BIA. Liu v. Holder,

640 F.3d 918, 925 (9th Cir. 2011). We deny the petition for review.

      Substantial evidence supports the adverse credibility determination based on

inconsistencies between Guevara-Bermudez’s statement to Border Patrol, his

declaration, and his testimony regarding the harm he experienced and fears in El

Salvador. See Shrestha, 590 F.3d at 1048 (adverse credibility determination

reasonable under “the totality of circumstances”). Guevara-Bermudez’s

explanations do not compel a contrary conclusion. See Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000). Thus, in the absence of credible testimony, we deny the

petition for review as to Guevara-Bermudez’s asylum and withholding of removal

claims.

      Substantial evidence also supports the BIA’s denial of Guevara-Bermudez’s

CAT claim because it was based on the same evidence found not credible, and he

does not point to any other evidence in the record that compels the conclusion that


                                         2                                    19-71570
it is more likely than not he would be tortured by or with the consent or

acquiescence of the government if returned to El Salvador. See Shrestha, 590 F.3d

at 1048-49.

      The determination that Guevara-Bermudez filed a frivolous asylum

application was not in error. See Ahir v. Mukasey, 527 F.3d 912, 918-19 (9th Cir.

2008) (frivolous application determination appropriate where the procedural

requirements were followed and the fabrication findings were supported by a

preponderance of the evidence).

      Guevara-Bermudez’s request to remand and terminate proceedings for lack

of jurisdiction is foreclosed by Aguilar Fermin v. Barr, 958 F.3d 887, 895 (9th Cir.

2020).

      As stated in the court’s July 23, 2019 order, the temporary stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                   19-71570